Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-24-2004

Bright v. Westmoreland
Precedential or Non-Precedential: Precedential

Docket No. 03-4320




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"Bright v. Westmoreland" (2004). 2004 Decisions. Paper 355.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/355


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                         PRECEDENTIAL           APPEAL FROM THE UNITED
                                                  STATES DISTRICT COURT
   UNITED STATES COURT OF                    FOR THE WESTERN DISTRICT OF
APPEALS FOR THE THIRD CIRCUIT                           PENNSYLVANIA
          ___________                                (D.C. No. 03-cv-01072)
                                             District Judge The Honorable Arthur J.
             No. 03-4320                                     Schwab
             ___________
                                                         ___________
   JOHN BRIGHT, Individually and
    in his capacity as Administrator                ARGUED MAY 12, 2004
           of the ESTATE OF
    ANNETTE BRIGHT, deceased,                BEFORE: NYGAARD, McKEE, and
                                                CHERTOFF Circuit Judges.
                     Appellant
                                                     (Filed August 24, 2004)
                    v.                                    ___________

WESTMORELAND COUNTY; TAMI                    Peter M. Suwak, Esq. (Argued)
   WHALEN, Individually and in her           P.O. Box 1
    capacity as a Probation Officer for      Pete's Surplus Building
   Westmoreland County; RICHARD              Washington, PA 15301
YESKO, Individually and in his capacity      Counsel for Appellant
as a Probation Officer for Westmoreland
   County; ANTHONY C. GUINTA,
    Individually and in his capacity as      Thomas P. Pellis, Esq. (Argued)
Probation Supervisor for Westmoreland        Meyer, Darragh, Buckler, Bebenek & Eck
County; CITY OF MONESSEN; CARL               114 South Main Street
FRANZAGLIO, Individually and in his          Greensburg, PA 15601
 capacity as a Police Officer for the City   Counsel for A ppellee County of
     of Monessen; PAUL S. KUNTZ,             Westmoreland, et. al.
Individually and in his capacity as Court
   Administrator for the Westmoreland        Thomas P. McGinnis, Esq. (Argued)
County Court of Common Pleas; JOHN           Thomas, Thomas & Hafer
 PECK, Individually and in his capacity      301 Grant Street
  as District Attorney of Westmoreland       One Oxford Centre, Suite 1150
   County; CHARLES KOSCHALK                  Pittsburgh, PA 15219
               ___________                   Counsel for Appellee City of Monessen,
                                             et. al.
Mary E. Butler, Esq. (Argued)                      the legitimacy of the dismissal order. The
Supreme Court of Pennsylvania                      relevant footnote asserts that during a
Administrative Office of PA Courts                 preliminary case conference, which
1515 Market Street, Suite 1414                     occurred before the due date for or the
Philadelphia, PA 19102                             filing of Bright’s response to the
Counsel for Paul S. Kuntz, etc.                    appellees’ motions to dismiss,1 the District
                                                   Court indicated that it planned to dismiss
              ___________                          Bright’s complaint on the basis of an
                                                   unpublished District Court decision. At
      OPINION OF THE COURT                         this conference, the District Court also
           ___________                             requested that in lieu of a reply brief the
                                                   appellees file a consolidated statement of
                                                   position. The attorneys confirmed at oral
                                                   argument that in response to the District
NYGAARD, Circuit Judge.                            Court’s request they submitted a proposed
                                                   opinion and order of court, which the
                                                   District Court adopted nearly verbatim, as
                     I.                            its opinion and order. Therefore, Bright
                                                   asserts that he is appealing an order
    John Bright appeals the dismissal of his
                                                   supported by an opinion that were
complaint. Bright’s claims arose when
                                                   ghostwritten by appellees’ counsel.
Charles Koschalk murdered one of
Bright’s daughters, Annette. At the time               At our request, counsel for the
of the murder, Koschalk was on probation           appellees supplied us with a copy of the
after pleading guilty to corrupting the            proposed memorandum opinion and order
morals of Annette Bright’s sister. The             that they had submitted to the District
District Court dismissed all of Bright’s
claims. We have jurisdiction under 28
U.S.C. § 1291 and exercise plenary review
over the District Court’s order. Morse v.
Lower Merion Sch. Dist., 132 F.3d 902,
                                                   1.
906 (3d Cir. 1997).                                 Though not spelled out by Bright in his
                                                   brief, our review of the District Court
                     II.
                                                   docket indicates that a case conference
   In his brief, Bright focused all of his         was scheduled to be held on September
argument, except for a single footnote, on         17, 2003, that the appellees’ motions to
the merits of the District Court opinion.          dismiss were filed on September 12 and
That single footnote, however, raises a            16 and Bright’s response to those
procedural impropriety underlying the              motions was not filed until September
District Court’s opinion that undermines           26. This sequence of events in consistent
                                                   with Bright’s argument.

                                               2
Court. 2 This proposed opinion is nearly                  Bright complains about the District
identical to the opinion filed by the District       Court’s procedure, stating that “[i]t is hard
Court. Other than minor grammatical and              to reconcile this evident overreaching with
stylistic edits, the District Court made only        plaintiff’s reasonable expectations as a
two substantive changes. First, in the               litigant for a fair and independent judicial
analysis section of the opinion, the District        review of his claim.” Appellant’s Brief at
Court struck a single sentence from the              n.2. We agree and will reverse and
appellees’ proposed opinion. Second, the             remand the cause to the District Court with
District Court added a section that                  orders to engage in an independent judicial
dismissed the claims against Koschalk for            review of Bright’s claims and the
lack of jurisdiction.                                appellee’s motion to dismiss, and, should
                                                     it again decide to dismiss, for it to prepare
    Importantly, the District Court did not
                                                     an opinion explaining the reasons for its
substantively alter the section in the
                                                     order.
proposed opinion that dismissed Bright’s
state law claims based on the Pennsylvania                               III.
Political Subdivisions Tort Claims Act
                                                         We have held that the adoption of
(“P.S.T.C.A.”). 42 Pa. C.S. § 8541 et seq.
                                                     proposed findings of fact and conclusions
This is significant because nowhere in
                                                     of law supplied by prevailing parties after
appellees’ motions to dismiss do they
                                                     a bench trial, although disapproved of, is
argue that Bright’s state law claims are
                                                     not in and of itself reason for reversal.
barred under the P.S.T.C.A. The District
                                                     See Anderson v. Bessemer City, N.C., 470
Court, however, adopted this section of the
                                                     U.S. 564, 572 (1985) (“[E]ven when the
appellees’ proposed opinion without any
                                                     trial judge adopts the findings verbatim,
real modification or explanation, again
                                                     the findings are those of the court and may
excepting minor stylistic changes.
                                                     be reversed only if clearly erroneous.”);
                                                     Lansford-Coaldale Joint Water Auth. v.
                                                     Tonolli Corp., 4 F.3d 1209, 1215-16 (3d
2.                                                   Cir. 1993) (disapproving of the verbatim
 The District Court’s docket sheet does
                                                     adoption of proposed findings of fact but
not indicate that this proposed opinion
                                                     acknowledging the rule announced in
and order were ever filed and there is no
                                                     Anderson and noting that there was “no
certificate of service attached to the copy
                                                     indication in the record that the district
of the document that appellees have
                                                     court was unfamiliar with the testimony or
submitted to us. Because this document
                                                     exhibits or that it was using the proposed
does not appear in any other public filing
                                                     findings as a crutch; if [there were such an
and it is of central importance to this
                                                     indication] we might view the matter
appeal, we have included a copy of it
                                                     differently”). However, we made clear
along with a copy of the District Court’s
                                                     that the findings of fact adopted by the
opinion as an appendix to the opinion we
                                                     court must be the result of the trial judge’s
have filed.

                                                 3
independent judgment. Pa. Envtl. Def.              than findings of fact and conclusions of
Found.: (PEDF) v. Canon-McMillian Sch.             law; they constitute the logical and
Dist., 152 F.3d 228, 233 (3d Cir. 1998)            analytical explanations of why a judge
(citing with approval Odeco, Inc. v.               arrived at a specific decision. They are
Avondale Shipyards, Inc. 663 F.2d 650,             tangible proof to the litigants that the judge
652-53 (5th Cir. 1981)). “The central              actively wrestled with their claims and
issue is whether the district court had made       arguments and made a scholarly decision
an independent judgment.” Id.                      based on his or her own reason and logic.
                                                   When a court adopts a party’s proposed
    Here, however, we are not dealing with
                                                   opinion as its own, the court vitiates the
findings of fact.        Instead, we are
                                                   vital purposes served by judicial opinions.
confronted with a District Court opinion
                                                   We, therefore, cannot condone the practice
that is essentially a verbatim copy of the
                                                   used by the District Court in this case.
appellees’ proposed opinion. This fact,
even standing alone, would be enough for               There is, however, an additional reason
us to distinguish the holdings in                  why a reversal and remand is the
Anderson and Lansford-Coaldale. We                 appropriate remedy in this case. We have
agree with the Court of Appeals for the            made it clear that the linchpin in using
Fourth Circuit’s observation that:                 findings of fact, even when they are
                                                   verbatim adoptions of the parties’
   There is authority for the
                                                   proposals, is evidence that they are the
   submission to the court of proposed
                                                   product of the trial court’s independent
   findings of fact and conclusions of
                                                   judgment. PEDF, 152 F.3d at 233. In this
   law by the attorneys for the
                                                   case, there is no record evidence which
   opposing parties in a case, and the
                                                   would allow us to conclude that the
   adoption of such of the proposed
                                                   District Court conducted its own
   findings and conclusions as the
                                                   independent review, or that the opinion is
   judge may find to be proper. . . .
                                                   the product of its own judgment. In fact,
   But there is no authority in the
                                                   the procedure used by the District Court
   federal courts that countenances the
                                                   casts doubt on the possibility of such a
   preparation of the opinion by the
                                                   conclusion.
   attorney for either side.      That
   practice involves the failure of the                According to Bright’s unrebutted
   trial judge to perform his judicial             assertions, the District Court indicated that
   function.                                       it was going to grant appellee’s motions to
                                                   dismiss before it even received Bright’s
Chicopee Mfg. Corp. v. Kendall Co., 288
                                                   response to those motions. Indeed, Bright
F.2d 719, 725 (4th Cir. 1961) (emphasis
                                                   claims, again without a rebuttal, that he did
added).
                                                   not have the opportunity to object or even
   Judicial opinions are the core work-            respond to the submitted opinion and order
product of judges. They are much more

                                               4
before the District Court adopted them as
its own.
    Courts and judges exist to provide
neutral fora in which persons and entities
can have their professional disputes and
personal crises resolved. Any degree of
impropriety, or even the appearance
thereof, undermines our legitimacy and
effectiveness. We therefore hold that the
District Court’s adoption of the appellees’
proposed opinion and order, coupled with
the procedure it used to solicit them, was
improper and requires reversal with a
remand for the court to reevaluate the
appellees’ motion to dismiss in a
procedure consistent with this opinion.




                                              5